Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 1 of 41




                   EXHIBIT J
    Case 1:18-cv-01951-VSB-SDA Document 200-10
                                        166-11 Filed 12/03/19
                                                     10/16/19 Page 2 of 41




                                     INFORMATIONAL NOTICE

CONCERNING RECEIPT OF “JANUARY 23RD NOTICE” FROM GIBBS & BRUNS
      LLP ON BEHALF OF CERTAIN INSTITUTIONAL INVESTORS


Date: February 24, 2015

From: Wells Fargo Bank, N.A., as Trustee (defined below) of the Trusts (defined below)

To:      Holders of securities, notes or certificates (the “Certificateholders”) issued by those
         certain residential mortgage-backed securitization trusts listed on Schedule 1 hereto
         (each a “Trust” and collectively, the “Trusts”).


THIS INFORMATIONAL NOTICE (THE “NOTICE”) CONTAINS IMPORTANT
INFORMATION THAT MAY BE OF INTEREST TO THE BENEFICIAL HOLDERS
OF THE SUBJECT SECURITIES LISTED ON SCHEDULE 1. IF APPLICABLE,
ALL DEPOSITORIES, CUSTODIANS AND OTHER INTERMEDIARIES
RECEIVING THIS NOTICE ARE REQUESTED TO EXPEDITE RE-
TRANSMITTAL OF THIS NOTICE TO SUCH BENEFICIAL HOLDERS
IMMEDIATELY.

This Notice is given to you by Wells Fargo Bank, N.A., in its capacity as trustee, indenture
trustee, custodian, and/or in any other agency capacity (the “Trustee”) under the Pooling and
Servicing Agreements, Indentures and/or related Servicing Agreements (collectively, the
“Governing Agreements”) governing the Trusts. Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Governing Agreements.

                Notice of Ocwen Financial Corp.’s Alleged Failure to Perform

The Trustee is in receipt of a letter dated January 23, 2015 (the “January 23rd Notice”) from
the law firm of Gibbs & Bruns LLP (“G&B”) which states that G&B represents holders or
investment managers for holders (the “G&B Holders”) of at least 25% of the voting rights in
certificates issued by 1191 trusts (the “Affected Trusts”)2, which include, among others, the


1
  It is the Trustee’s current understanding that there are four (4) trusts on Exhibit A to the January 23rd Notice
that may have been included therein incorrectly. The relevant master servicer and/or trustee is conferring with
G&B to confirm whether the January 23rd Notice should apply to these four (4) trusts. The four (4) trusts are as
follows: HVMLT 2006-3, GSAMP 2007-HS1 (HSBC1), MABS 2006-FRE2 and HVMLT 2005-16.
2
 A list of the Affected Trusts can also be found at the following website:
http://www.gibbsbruns.com/certificateholders-issue-notice-of-non-performance-identifying-alleged-failures-by-
    Case 1:18-cv-01951-VSB-SDA Document 200-10
                                        166-11 Filed 12/03/19
                                                     10/16/19 Page 3 of 41



Trusts. The Trustee has not confirmed the accuracy of the percentages stated in the January
23rd Notice. A copy of the January 23rd Notice is attached hereto as Exhibit A (excluding
Exhibits B through M (redacted exhibits are available upon request after a certification of
holdings)).

Pursuant to the January 23rd Notice, on behalf of the G&B Holders, G&B provided notice to
the Trustee and other addressees, including Ocwen Financial Corp. (“Ocwen”), of alleged
ongoing events of default for the Affected Trusts caused by Ocwen’s purported failure to
observe and perform, in material respects, the covenants and agreements imposed on it by the
Governing Agreements. Certificateholders are referred to the January 23rd Notice for the
specific allegations made by the G&B Holders.3

By letter to G&B dated January 26, 2015 (the “Ocwen Response”), on which the Trustee,
among others, was copied, Ocwen, through its attorneys, denied any basis for a default under
the Governing Agreements and stated that it would review the exhibits mentioned in the
January 23rd Notice and respond once it completed its review. A copy of the Ocwen
Response is attached to this Notice as Exhibit B.4

On behalf of the G&B Holders, G&B replied to the Ocwen Response on January 26, 2015
asserting, among other things, that Ocwen had sixty (60) days to respond to the January 23rd
Notice (the “G&B Reply”). A copy of the G&B Reply is attached to this Notice as Exhibit
C.

By letter dated February 11, 2015 (the “Request for Production”), Ocwen, through its
attorneys, requested that G&B “produce any and all information, data, or modeling material
that purports to support [the G&B Holders’] accusations” in connection with the January 23rd
Notice, including production of particular categories of information set forth in Exhibit A to
the Request for Production. A copy of the Request for Production is attached to this Notice
as Exhibit D.

The January 23rd Notice and related correspondence described above remain under review.
As of the date of this Notice, the Trustee has not made a determination as to (i) whether or
not the acts and omissions alleged in the January 23rd Notice have occurred, (ii) whether
or not such alleged acts and omissions (if in fact they occurred) constitute material
breaches of the Governing Agreements, or (iii) whether or not any default or Event of
Default has occurred and is continuing under the Governing Agreements.

This Notice is NOT intended to be a comprehensive summary or restatement of the
January 23rd Notice, the Ocwen Response, the G&B Reply, the Request for Production
or the relevant law or legal procedures. Certificateholders and other potentially
interested persons are urged to review carefully the January 23rd Notice, the Ocwen


Ocwen-financial-corporation-as-servicer-or-master-servicer-to-perform-covenants-and-servicing-agreements-in-
119-residential-mortgage-backed-securities-trusts-01-23-2015/.
3
  After issuing the January 23rd Notice, the G&B Holders requested that such notice be deemed given on the
later of (a) January 23, 2015 or (b) the first date occurring on or before March 24, 2015, that would cause the
applicable notice and cure periods that are sixty (60) days or less, if any, in respect of the alleged defaults to
lapse on March 24, 2015.
4
    The Ocwen Response is also available at: http://shareholders.ocwen.com/releases.cfm.


                                                        2
 Case 1:18-cv-01951-VSB-SDA Document 200-10
                                     166-11 Filed 12/03/19
                                                  10/16/19 Page 4 of 41



Response, the G&B Reply, and the Request for Production, and to consult with their
own legal and financial advisors, including with respect to pursuing any rights and
remedies (if any) that may be available to them under the Governing Agreements.

       This Notice is also available on the Trustee’s website at www.ctslink.com.

                                    General Information

Certificateholders and other persons interested in the Trusts should not rely on the Trustee, or
on counsel or other advisors retained by the Trustee, as their sole source of information.

The Trustee does not make any recommendations or investment, accounting, financial, legal
or tax advice by or on behalf of the Trustee, or its directors, officers, affiliates, agents,
attorneys or employees. Each person or entity receiving this Notice should seek the advice of
its own advisers in respect of the matters set forth herein.

Please be further advised that the Trustee reserves all of the rights, powers, claims and
remedies available to it under the Governing Agreements and applicable law. No delay or
forbearance by the Trustee to exercise any right or remedy accruing upon the occurrence of a
default, or otherwise under the terms of the Governing Agreements, other documentation
relating thereto or under applicable law, shall impair any such right or remedy or constitute a
waiver thereof or acquiescence therein.

The Trustee expressly reserves its rights under each applicable Governing Agreement,
including without limitation, any right to recover in full its fees and costs (including, without
limitation, fees and costs incurred or to be incurred by the Trustee in performing its duties,
indemnities owing or to become owing to the Trustee, compensation for the Trustee’s time
spent and reimbursement for fees and costs of counsel and other agents it employs in
performing its duties or to pursue remedies) and its right, prior to exercising any rights or
powers in connection with any applicable Governing Agreement at the request or direction of
any Certificateholder (including, without limitation, the G&B Holders), to receive security or
indemnity satisfactory to it against all costs, expenses and liabilities which might be incurred
in compliance therewith, and all rights that may be available to it under applicable law or
otherwise.

Notice recipients may contact the Trustee via (1) email at bill.fay@wellsfargo.com, or (2)
mail addressed to Wells Fargo Bank, N.A., 9062 Old Annapolis Road, Columbia, MD 21045,
Attn: William Fay, Vice President – Default & Restructuring.

The Trustee may conclude that a specific response to particular inquiries from individual
Certificateholders is not consistent with equal and full dissemination of information to all
Certificateholders.



                                                   Wells Fargo Bank, N.A., as Trustee of the
                                                    Trusts




                                               3
    Case 1:18-cv-01951-VSB-SDA Document 200-10
                                        166-11 Filed 12/03/19
                                                     10/16/19 Page 5 of 41




                                               SCHEDULE 1


                                             ABFC 2004-OPT4

                                           Class            CUSIP5
                                           A-1            04542BHB1
                                           A-2            04542BHC9
                                           M-1            04542BHD7
                                           M-2            04542BHE5
                                           M-3            04542BHF2
                                           M-4            04542BHG0
                                           M-5            04542BHH8
                                           M-6            04542BHJ4
                                           M-7            04542BHK1
                                            CE            ABF04OP4C
                                            R1            ABF4OP4R1
                                            R2            ABF4OP4R2
                                             P            ABF04OP4P

                                            ABFC 2005-WMC1

                                          Class               CUSIP
                                           R              ABF05WM1R
                                          A-1              04542BNX6
                                          A-2A             04542BNY4
                                          A-2B             04542BNZ1
                                          A-2C             04542BPA4
                                          A-2D             04542BPB2
                                         A-2MZ             04542BPC0
                                          M-1              04542BPD8
                                          M-2              04542BPE6
                                          M-3              04542BPF3
                                          M-4              04542BPG1
                                          M-5              04542BPH9
                                          M-6               04542BPJ5
                                          M-7              04542BPK2
                                          M-8              04542BPL0
                                          M-9              04542BPM8
                                          M-10             04542BPN6
                                          M-11             04542BPP1

5
 No representation is made as to the correctness of the CUSIPs either as printed on the Certificates or as
contained in this Notice. Such numbers are included solely for the convenience of the Certificateholders.


                                                Schedule 1 - 1
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 6 of 41



                          M-12       04542BPQ9
                          B-1        04542BPR7
                          B-2        04542BPS5
                           CE       ABF5WM1CE
                          R-X       ABF5WM1RX
                            P       ABF05WM1P

                           ABSHE 2004-HE3

                          Class         CUSIP
                           R         04541GJL7
                          B-IO       04541GJH6
                           A1        04541GJM5
                          A1A        04541GJN3
                           A2        04541GJP8
                          A2A        04541GJQ6
                           A3        04541GJR4
                          A3A        04541GJS2
                           M1        04541GJT0
                           M2        04541GJU7
                           M3        04541GJV5
                           M4        04541GJW3
                           M5        04541GJX1
                           M6        04541GJY9
                           M7        04541GJZ6
                           X          04541GJJ2
                            P        04541GJK9

                           MABS 2003-OPT2

                          Class        CUSIP
                          A-1       57643LBC9
                          A-2       57643LBD7
                          A-3        57643LBE5
                          M-1        57643LBF2
                          M-2       57643LBG0
                          M-3       57643LBH8
                          M-4        57643LBJ4
                          M-5       57643LBK1
                           CE       MAB3OPT2C
                           R-1      MAB3OP2R1
                           R-2      MAB3OP2R2
                            P       MAB3OPT2P




                             Schedule 1 - 2
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 7 of 41



                           MABS 2004-OPT1

                          Class        CUSIP
                          A-1        57643LCE4
                          A-2        57643LCF1
                          A-3       57643LCG9
                          M-1       57643LCH7
                          M-2        57643LCJ3
                          M-3       57643LCK0
                          M-4        57643LCL8
                          M-5       57643LCM6
                          M-6       57643LCN4
                          M-7        57643LCP9
                           CE       MAB4OPT1C
                           R        MAB4OP1R2
                            P       MAB4OPT1P

                           MSAC 2003-SD1

                          Class        CUSIP
                          A-1        61746RCE9
                          A-2        61746RCK5
                          M-1        61746RCF6
                          M-2        61746RCG4
                           B-1       61746RCH2
                           B-2       61746RCJ8
                            X        MSI003SDX
                            P        MSI003SDP
                            R        MSI03SDRU

                           MSAC 2006-HE1

                          Class        CUSIP
                          A-1        617451DN6
                          A-2        617451DP1
                          A-3        617451DQ9
                          A-4        617451DR7
                          M-1        617451DS5
                          M-2        617451DT3
                          M-3        617451DU0
                          M-4        617451DV8
                          M-5        617451DW6
                          M-6        617451DX4
                           B-1       617451DY2
                           B-2       617451DZ9


                             Schedule 1 - 3
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 8 of 41



                           B-3           617451EA3
                            P            MSC06HE1P
                            X            MSC06HE1X
                            R            MSC6HE1R1

                            MSAC 2007-HE4

                         Class            CUSIP
                         A-1            61753VAA0
                         A-2a           61753VAB8
                         A-2b           61753VAC6
                         A-2c           61753VAD4
                         A-2d           61753VAE2
                         M-1            61753VAF9
                         M-2            61753VAG7
                         M-3            61753VAH5
                         M-4            61753VAJ1
                         M-5            61753VAK8
                         M-6            61753VAL6
                          B-1           61753VAM4
                          B-2           61753VAN2
                          B-3           61753VAP7
                           X           MORGN07HE4X
                           P           MORGN07HE4P
                           R           MORGN07HE4R
                          RX           MORG07HE4RX


                            SABR 2006-FR1

                          Class            CUSIP
                          A-1            81375WJQ0
                          A-2A           81375WJR8
                          A-2B           81375WJS6
                          A-2C           81375WJT4
                          M-1            81375WJU1
                          M-2            81375WJV9
                          M-3            81375WJW7
                           B-1           81375WJX5
                           B-2           81375WJY3
                           B-3           81375WJZ0
                            X            SAB06FR1X
                            P            SAB06FR1P
                            R            SAB06FR1R



                                 Schedule 1 - 4
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 9 of 41



                            SABR 2006-FR2

                          Class         CUSIP
                          A-1        81376VAA5
                          A-2        81376VAB3
                          A-3        81376VAC1
                          M-1        81376VAD9
                          M-2        81376VAE7
                          M-3        81376VAF4
                           B-1       81376VAG2
                           B-2       81376VAH0
                           B-3        81376VAJ6
                           B-4       81376VAK3
                           B-5       81376VAL1
                            X        SAB06FR2X
                            P        SAB06FR2P
                           R-I       SAB6FR2R1
                          R-II       SAB6FR2R2

                            SABR 2006-FR3

                          Class         CUSIP
                          A-1        813765AA2
                          A-2        813765AB0
                          A-3        813765AC8
                          M-1        813765AD6
                          M-2        813765AE4
                          M-3         813765AF1
                           B-1       813765AG9
                           B-2       813765AH7
                           B-3        813765AJ3
                           B-4       813765AK0
                           B-5        813765AL8
                            X        SAB06FR3X
                            P        SAB06FR3P
                           R-I       SAB6FR3R1
                          R-II       SAB6FR3R2




                             Schedule 1 - 5
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 10 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 11 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 12 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 13 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 14 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 15 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 16 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 17 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 18 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 19 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 20 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 21 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 22 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 23 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 24 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 25 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 26 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 27 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 28 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 29 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 30 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 31 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 32 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 33 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 34 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 35 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 36 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 37 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 38 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 39 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 40 of 41
Case 1:18-cv-01951-VSB-SDA Document 200-10
                                    166-11 Filed 12/03/19
                                                 10/16/19 Page 41 of 41
